Irvine, C.,
dissenting.
If the maxim stare decisis is to be regarded, there is no escaping the conclusion expressed in Commissioner Ryan’s opinion. I concur in his view, that the past decisions of the court compel that conclusion, but I more heartily concur in his expression of disapproval of the principle of those decisions. State v. McLelland, 18 Neb. 236, plainly declares that the certificate of tlhe presiding officer of a 'branch of the legislature that a bill duly passed his house is only prima facie evidence of that fact; that it may 'be rebutted by other evidence. Other cases have followed that rule. But we are in this case for the first time confronted with its mischievous results. If the fact of the due enactment of :a statute is to be tried on any available evidence, certain results follow of such character as to bid us pause and re-examine our premises. Being an issue of fact it is to be tried by the triers of fact,—in many eases a jury. Being an issue of fact its determination in one court or in one case will be no bar to its retrial in other courts, or in the same court, in an action where the parties are different. One jury or one judge may, on conflicting evidence, find that a statute was passed and is therefore the law of the state. Another may find that it was not passed and is therefore inoperative. The law will be one thing for one man and another thing for another man, depending upon the dili*675gence of his counsel and the temper, or perhaps prejudice, of a jury. A city will be governed by one law when A sues it and by a different laY when B sues it. No issue of bonds will be valid until after their maturity, when in a suit thereon a jury shall say that- the legislature passed the law authorizing the issue, and then they will be valid only as to the specific bonds in action. I need not amplify the illustrations. Such a state of affairs produces a confusion in our statute law suggesting anarchy. The court should not hesitate to overrule a false precedent, or any number of false precedents, when the mischief of following them is manifestly greater than that flowing from their disturbance. Certainly the uncertainty of the 'law from the disturbance of three or four precedents relating to a rule of evidence is less mischievous than a perpetual uncertainty as to the very existence of every statute in the books.
There are three views which may be taken of the subject. One is that the enrolled act deposited with the secretary of state and bearing the certificates of the presiding officers of the two houses and the approval of the governor is the final and unimpeachable evidence not only of the terms of the act, but of the fact of its due enactment. A second is that the court, must take notice of the passage of an act, but may inform itself from other sources than the enrolled act. The third view is that formerly taken by tMs court, that the question is one of evidence, the enrolled act establishing a bare presumption. The second view is one taken by many courts, but as between that and the third the latter is more logical. Whether or not an act passed the legislature is clearly a question of fact, and if it be one of doubt to be determined upon conflicting data it should be tried as an issue of fact. The uncertainty would be no greater than to permit its determination unassisted by rules of evidence by the process of judicial notice. I think, however, that the first view is the only one which is safe and the only one which can be reached by an investigation based *676either on history or on fixed legal principles. I do not propose to extensively discuss the rationale of the question. It is no new theme; In a foot-note to Field v. Clark, 143 U. S. 649, are collected the decisions of nearly all the American courts on the subject, and it is hardly possible to add anything to the reasons advanced in those decisions. By a recurrence to State v. McLelland, supra, it will be found that this court was largely controlled in its conclusion by Gardner v. Collector, 6 Wall [U. S.] 499. In that case there was no attempt to impeach the enrolled act. There was no dispute as to the existence of the statute or its due enactment. The question w'as as to the lime of its approval. It bore the following signature: “Approved Dec. 24, Abraham Lincoln.” The contention was that the court could not look beyond this to ascertain the year of its approval, although the journals of congress showed that it was passed in 1861 and the records of the secretary of state showed that it was deposited with him December 26 in that year. The constitution did not require the president to certify the time of his approval. It provided merely for his signing the bill, and all the court held was that the act was not defeated by the absence of a certificate not required by the constitution, and that extrinsic facts might be resorted to to fix the time of the approval, not to impeach the enrolled act or show irregularity in its passage. This was the construction placed upon the case in Field v. Clark, 143 U. S. 649, when the supreme court of the United States, having before it most exhaustive briefs citing the whole multitude of cases on the subject, announced the rule that the enrolled act, attested by the presiding officers of the two houses, bearing the approval of the president and deposited in the department of state, is the unimpeachable proof of its due enactment as enrolled. Many of the decisions of the state courts, including our own, to the contrary, have been thus based wholly or in part on an utter misconception of Gardner v. Collector. Our constitution provides (art. 3, sec. 11): “The *677presiding officer oí each house shall sign in the presence of the house over which he presides, while the sanie is in session and capable of transacting business, all bills and concurrent resolutions passed by the legislature.” There can be no doubt that this was placed in the constitution for the very purpose of effecting a solemn authentication of the fact of passage of a bill. The presiding officer must not only attest it, but he must do so in the presence of the house While it is in session and capable of transacting business. The authentication thus obtained becomes the act of the house itself, and could have been provided for no other purpose than to make it the final evidence of the fact. The constitutional requirement for keeping and publishing legislative journals is for the purpose of insuring publicity of the proceedings. It was plainly adopted because of the practice maintained in parliament until recent times of keeping those proceedings secret. Those journals were not meant to impeach in after years the solemn authentication provided for in the other section. If the rule in Field v. Clark, which is that adopted by very many of the ablest state courts, be followed, the statute law must always be certain. The only mischief which could possibly result would flow from the fraudulent enrollment of a bill. If the provisions of article 8, section 11, of the constitution shall be regarded in their spirit by the presiding officers and members of the legislature, that evil can be avoided. But if it be disregarded, which we cannot presume against a co-ordinate branch of the state government, the mischief of an occasional statute 'surreptitiously authenticated is incalculably less than the mischief of perpetual uncertainty as to the existence of any statute.
Sullivan, J., concurs in the foregoing dissenting opinion.